Title: To George Washington from Nathaniel Sackett, 23 May 1789
From: Sackett, Nathaniel
To: Washington, George



Sir
Fishkill [N.Y.] May 23d, 1789.

Be pleased to accept my cordial, and respectful Congratulation on your arrival at the Head of the united States, an Event that gives Joy and gladness to the Hearts of all True Americans.
Esteeming you as the Father of our Country, I do take the Liberty to request, that when you come to make out your appointments, that you will think on me, and be favourably Pleased to give me one that I may be equal to.
To enable you the better to determine on the propriety of my Supplication, I now cover with this a Short Detail of some of the occurrences that happen’d to me in the Time of war and Since.
You will be pleased to acknowledge the receipt of this Letter, by the bearer who will chearfully trans⟨mit⟩ your favour to me. I have the Honor to be Sir Your most humb⟨le and⟩ most obedient Servant

Nathl Sackett

